        Case 3:17-cv-00101-RDM Document 381 Filed 11/26/19 Page 1 of 1




November 26, 2019                                                                    Karin Dryhurst


Via ECF                                                                               +1 202 663 6248 (t)
                                                                                      +1 202 663 6363 (f)
                                                                          karin.dryhurst@wilmerhale.com
Judge Thomas I. Vanaskie
JAMS, Inc.
1717 Arch Street, Suite 3810

       Re:    Declaration Regarding Search For Records Requested by CFPB

Dear Judge Vanaskie:

       Pursuant to Special Master Order #57, Defendants respectfully submit the enclosed
declaration regarding Defendants’ search undertaken in July 2019 to locate records requested by
the CFPB.


                                                   Respectfully submitted,


                                                   /s/ Karin Dryhurst
